UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 File No.XXX-XXXX Pre-Effective Amendment No. o Post- Effective Amendment No. o REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 File No.811-3330 Amendment No. 209 o (Check appropriate box or boxes.) NATIONWIDE VARIABLE ACCOUNT – II (Exact Name of Registrant) NATIONWIDE LIFE INSURANCE COMPANY (Name of Depositor) One Nationwide Plaza, Columbus, Ohio 43215 (Address of Depositor's Principal Executive Offices)(Zip Code) Depositor's Telephone Number, including Area Code (614) 249-7111 Thomas E. Barnes, VP and Secretary, One Nationwide Plaza, Columbus, Ohio 43215 (Name and Address of Agent for Service) Approximate Date of Proposed Public Offering May 1, 2008 Title of Securities Being Registered Flexible Premium Deferred Variable Annuity Contract The Registrant hereby agrees to amend this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall therefore become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. Nationwide Income ArchitectSMAnnuity Nationwide Life Insurance Company Flexible Premium Deferred Variable Annuity Contracts Issued by Nationwide Life Insurance Company through its Nationwide Variable Account-II The date of this prospectus is May 1, 2008. This prospectus contains basic information you should understand about the Contracts before investing.Please read this prospectus carefully and keep it for future reference. Variable annuities are complex investment products with unique benefits and advantages that may be particularly useful in meeting long-term savings and retirement needs.There are costs and charges associated with these benefits and advantages - costs and charges that are different, or do not exist at all, within other investment products.With help from financial consultants and advisors, investors are encouraged to compare and contrast the costs and benefits of the variable annuity described in this prospectus against those of other investment products, especially other variable annuity and variable life insurance products offered by Nationwide and its affiliates.We offer a wide array of such products, many with different charges, benefit features and underlying investment options.This process of comparison and analysis should aid in determining whether the purchase of the Contract described in this prospectus is consistent with your investment objectives, risk tolerance, investment time horizon, marital status, tax situation and other personal characteristics and needs. The Statement of Additional Information (dated May 1, 2008), which contains additional information about the Contracts and the Variable Account, has been filed with the Securities and Exchange Commission ("SEC") and is incorporated herein by reference.The table of contents for the Statement of Additional Information is on page 34.For general information or to obtain free copies of the Statement of Additional Information, call Nationwide's service center at 1-800-848-6331 (TDD 1-800-238-3035) or write: Nationwide Life Insurance Company 5100 Rings Road, RR1-04-F4 Dublin, Ohio 43017-1522 Information about this and our other products can be found at: www.nationwide.com. Information about us and the Contract (including the Statement of Additional Information) may also be reviewed and copied at the SEC's Public Reference Room in Washington, D.C., or may be obtained, upon payment of a duplicating fee, by writing the Public Reference Section of the SEC, 100 F Street NE, Washington, D.C. 20549-4644.Additional information on the operation of the Public Reference Room may be obtained by calling the SEC at (202) 551-8090.The SEC also maintains a web site (www.sec.gov) that contains the prospectus, the SAI, material incorporated by reference, and other information. Before investing, understand that annuities and/or life insurance products are not insured by the FDIC or any other Federal government agency, and are not deposits or obligations of, guaranteed by, or insured by the depository institution where offered or any of its affiliates.Annuities that involve investment risk may lose value.These securities have not been approved or disapproved by the SEC, nor has the SEC passed upon the accuracy or adequacy of the prospectus.Any representation to the contrary is a criminal offense. The following is a list of the underlying mutual funds available under the Contract. Nationwide Variable Insurance Trust ("NVIT") · Nationwide NVIT Investor Destinations Funds: Class II Ø Nationwide NVIT Investor Destinations Moderate Fund: Class II Ø Nationwide NVIT Investor Destinations Moderately Conservative Fund: Class II Ø Nationwide NVIT Investor Destinations Moderately Aggressive Fund: Class II As an alternative to the underlying mutual funds available, you may also invest in one of the following: · Static Asset Allocation Models Ø Balanced Option (50% NVIT - Nationwide NVIT Investor Destinations Moderate Fund: Class II and 50% NVIT - Nationwide NVIT Investor Destinations Moderately Conservative Fund: Class II) Ø Capital Appreciation Option (50% NVIT - Nationwide NVIT Investor Destinations Moderate Fund: Class II and 50% NVIT - Nationwide NVIT Investor Destinations Moderately Aggressive Fund: Class II) 1 Important Terms You Should Know Please refer to these defined terms if you have any questions when you read your prospectus. Annuitization Date - The date annuity payments begin. Annuity commencement Date - The date that annuity payments are scheduled to begin. Annuity unit - The unit of measure we use to calculate the value of variable annuity payments. Contract - The legal agreement between you and Nationwide.The Contract document contains critical information specific to your deferred variable annuity, including any endorsements or riders. Contract Anniversary - The anniversary of the date we issue your Contract. Contract Owner or you - The person, entity and/or joint Contract Owner that maintains all rights under the Contract, including the right to direct who receives income payments. Contract Value - The total amount of money credited to you under your Contract. Contract Year - The one-year period starting on the date we issue the Contract and each Contract Anniversary thereafter. Date of Issue - The date the first purchase payment is applied to the Contract. Death Benefit - The amount payable if the Contract Owner, joint Contract Owner or the Annuitant dies before the Annuity Commencement Date. Excess Withdrawal Charge - The amount we deduct from your Contract Value if you withdraw money in excess of a specified amount. Guaranteed Lifetime Withdrawal Amount - The guaranteed amount you can withdraw from the Contract before the next Contract Anniversary without reducing theGuaranteed Lifetime Withdrawal Base.This amount is non-cumulative, meaning that it cannot be carried over from one year to the next. Guaranteed Lifetime Withdrawal Base - The amount upon which your Guaranteed Lifetime Withdrawal Amount is calculated.The base may increase at every Contract Anniversary based on the terms and conditions of your Contract. General Account - An account that includes our company assets, which are available to our creditors. Individual Retirement Account - An account that qualifies for favorable tax treatment under Section 408(a) of the Internal Revenue Code, but does not include Roth IRAs. Individual Retirement Annuity or IRA - An annuity contract that qualifies for favorable tax treatment under Section 408(b) of the Internal Revenue Code, but does not include Roth IRAs. Investment-Only Contract - A contract purchased by a qualified pension, profit-sharing or stock bonus plan as defined by Section 401(a) of the Internal Revenue Code. Nationwide, we or our - Nationwide Life Insurance Company. Non-Qualified Contract - A contract that does not qualify for favorable tax treatment as a Qualified Plan, IRA, Roth IRA, SEP IRA or Simple IRA. Qualified Plan - A retirement plan that receives favorable tax treatment under Section 401 of the Internal Revenue Code, including Investment-Only Contracts.In this prospectus, all provisions applicable to Qualified Plans also apply to Investment-Only Contracts unless specifically stated otherwise. Roth IRA - An annuity contract which qualifies for favorable tax treatment under Section 408A of the Internal Revenue Code. SEC - Securities and Exchange Commission. SEP IRA- An annuity contract which qualifies for favorable tax treatment under Section 408(k) of the Internal Revenue Code. Simple IRA - An annuity contract which qualifies for favorable tax treatment under Section 408(p) of the Internal Revenue Code. Sub-accounts - Divisions of the Variable Account for which you can elect to invest.Each sub-account corresponds to a single underlying mutual fund. Valuation Date - Each day the New York Stock Exchange and our home office are open for business, or any other day during which there is a sufficient degree of trading of underlying mutual fund shares such that the current net asset value of accumulation units or annuity units might be materially affected.Values of the Variable Account are determined as of the close of the New York Stock Exchange, which generally closes at 4:00 p.m. Eastern Time, but may close earlier on certain days and as conditions warrant. Valuation Period - The period of time commencing at the close of a Valuation Date and ending at the close of business for the next succeeding valuation date. Variable Account - Nationwide Variable Account-II, a separate account we maintain that contains Variable Account allocations.The Variable Account is divided into Sub-accounts, each of which invests in shares of a separate underlying mutual fund. You - In this prospectus, “you” means the Contract Owner and/or joint Contract Owner. 2 Table of Contents Page Important Terms You Should Know 2 Contract Expenses 5 Underlying Mutual Fund Annual Expenses 5 Example 5 Overview 7 Condensed Financial Information 10 Financial Statements 10 Nationwide Life Insurance Company 10 Nationwide Investment Services Corporation 11 Investing in the Contract 11 The Variable Account and Underlying Mutual Funds The Contract in General 12 Distribution, Promotional and Sales Expenses Underlying Mutual Fund Payments Profitability Standard Charges and Deductions 14 Administrative Fee Mortality and Expense Risk Fee Guaranteed Lifetime Withdrawal Fee Excess Withdrawal Charge Premium Tax Charge Optional Benefit 16 Spousal Continuation Option Ownership and Interests in the Contract 16 Contract Owner Joint Contract Owner Contingent Owner Annuitant Contingent Annuitant Beneficiary and Contingent Beneficiary Changes to the Parties to the Contract Operation of the Contract 18 Minimum Initial and Subsequent Purchase Payments Pricing Application and Allocation of Purchase Payments Transfer Requests Transfer Restrictions Transfers Prior to Annuitization Transfers After Annuitization Right to Examine and Cancel 21 Surrender (Redemption) Prior to Annuitization 21 Partial Surrenders (Partial Redemptions) Full Surrenders (Full Redemptions) Surrender (Redemption) After Annuitization 22 Assignment 22 Contract Owner Services 22 Asset Rebalancing Systematic Withdrawals Guaranteed Lifetime Withdrawals 23 Death Benefits 27 Death Benefit Payment Death Benefit Calculations Annuity Commencement Date 28 Annuitizing the Contract 29 Annuitization Date Annuitization Variable Annuity Payments Frequency and Amount of Annuity Payments 3 Annuity Payment Options 30 Annuity Payment Options for Contracts with Total Purchase Payments Less Than or Equal to $2,000,000 Annuity Payment Options for Contracts with Total Purchase Payments Greater Than $2,000,000 Statements and Reports 31 Legal Proceedings 31 Table of Contents of Statement of Additional Information 34 Appendix A: Underlying Mutual Funds 35 Appendix B: Condensed Financial Information 36 Appendix C: Contract Types and Tax Information 37 4 Contract Expenses The following tables describe the fees and expenses that you will pay when buying, owning, or surrendering the Contract. The first table describes the fees and expenses you will pay at the time the Contract is purchased, surrendered, or when cash value is transferred between investment options. Contract Owner Transaction Expenses Front End Sales Load None Maximum Excess Withdrawal Charge (as a percentage of purchase payments surrendered) 5% Range of Excess Withdrawal Charge over time: Number of Completed Years from Date of Purchase Payment 0 1 2 3 4 5 Excess Withdrawal Charge Percentage 5% 5% 4% 3% 2% 0% Maximum Premium Tax Charge (as a percentage of purchase payments)5%1 The next table describes the fees and expenses that you will pay periodically during the life of the Contract (not including underlying mutual fund fees and expenses) and if you elect the optional benefit. Recurring Contract Expenses and Summary of Maximum Contract Expenses Variable Account Annual Expenses Fees assessed at an annualized rate as a percentage of the daily net assets Administrative Fee 0.20% Mortality and Expense Risk Fee Fees assessed annually as a percentage of the Guaranteed Lifetime Withdrawal Base2 Guaranteed Lifetime Withdrawal Fee 0.20% 0.60% Spousal Continuation Option 0.10% Underlying Mutual Fund Annual Expenses The next table provides the minimum and maximum total operating expenses, as of December 31, 2006, charged by the underlying mutual funds periodically during the life of the Contract.More detail for each underlying mutual fund’s fees and expenses is contained in each underlying mutual fund’s prospectus. Total Annual Underlying Mutual Fund Operating Expenses Minimum Maximum (expenses that are deducted from underlying mutual fund assets, including management fees, distribution (12b-1) fees, and other expenses, as a percentage of average underlying mutual fund assets) 0.85% 0.86% The minimum and maximum underlying mutual fund operating expenses indicated above do not reflect voluntary or contractual reimbursements and/or waivers applied to some underlying mutual funds.Therefore, actual expenses could be lower.Refer to the underlying mutual fund prospectuses for specific expense information. Example This Example is intended to help you compare the cost of investing in the Contract with the cost of investing in other variable annuity contracts.These costs include your transaction expenses, contract fees, Variable Account annual expenses, and underlying mutual fund fees and expenses.The Example does not reflect premium taxes, which if reflected, will result in higher expenses. The Example assumes: · a $25,000 investment in the Contract for the time periods indicated; · a 5% return each year; · the maximum and the minimum fees and expenses of any of the underlying mutual funds; · the Maximum Excess Withdrawal Charge; and · the election of the Spousal Continuation Option. 5 For those contracts that do not elect the Spousal Continuation Option, the expenses will be lower. If you surrender your Contract at the end of the applicable time period If you do not surrender your Contract If you annuitize your Contract at the end of the applicable time period 1 Yr. 3 Yrs. 5 Yrs. 10 Yrs. 1 Yr. 3 Yrs. 5 Yrs. 10 Yrs. 1 Yr. 3 Yrs. 5 Yrs. 10 Yrs. Maximum Total Underlying Mutual Fund Operating Expenses (0.86%) 1,640 2,264 2,728 5,882 515 1,589 2,728 5,882 * 1,589 2,728 5,882 Minimum Total Underlying Mutual Fund Operating Expenses (0.85%) 1,637 2,256 2,715 5,855 512 1,581 2,715 5,855 * 1,581 2,715 5,855 *The Contracts sold under this prospectus do not permit annuitization during the first two Contract years. 1 We will charge between 0% and 5% of purchase payments for premium taxes levied by state or government entities. 2 For information about how the Guaranteed Lifetime Withdrawal Base is calculated, see “Does the Guaranteed Lifetime Withdrawal Base change or “step up?” later in this prospectus. 6 Overview This prospectus overview provides some key information you should know about your Contract and is only a summary.We encourage you to read the entire prospectus, the Statement of Additional Information and your Contract for more detailed information, since some states require different terms and conditions in our contracts. The terms “you” or“your” refer to the Contract Owner or policyholder.The terms we, us, our or Nationwide refer to Nationwide Life Insurance Company.This prospectus contains many terms that may be new to you.For additional terms and definitions, please refer to the Important Terms You Should Know section of this prospectus. What type of Contract is explained in this prospectus? A variable annuity is a contract you buy from an insurance company to help you accumulate assets and provide income for retirement. Variable annuities fluctuate in value based on the performance of the underlying investment options that you select.We offer an optional benefit that may be added to your variable annuity Contract for an additional cost.This optional benefit helps you customize this product to your unique needs. Annuities are designed for long-term investing, and there may be disadvantages to withdrawing money if you are not 59½.If you decide to take a withdrawal, your death benefit and cash value will be reduced.Withdrawals from your annuity contract may be subject to ordinary income taxes and charges.These charges are discussed in the Standard Charges and Deductions section of your Prospectus. How does my Contract work? Annuity contracts operate in two phases.The first phase is the accumulation period.The second phase is the annuitization period, which begins on the Contract’s annuitization date. The accumulation period allows you to invest money into your Contract.During the annuitization period, we make annuity payments according to the terms of the contract.This Contract also allows you to maintain a stream of income during the accumulation period by taking advantage of Guaranteed Lifetime Withdrawals. How can I invest in my Contract? You can make deposits into your Contract, called purchase payments, during the accumulations phase of your Contract.We allocate these purchase payments among the investment options you select.Your Contract Value and the amount available to annuitize will be determined by the performance of the investment options during the accumulation phase. The table below illustrates the minimum amount of money you need to invest to open the Contract, called the initial purchase payment.While not required, you can continue to contribute to your Contract after it begins, by making subsequent purchase payments. Type of Contracts Minimum Initial Purchase Payment Minimum Subsequent Purchase Payments Automatic Electronic Payment Other Type of Payments Non-Qualified, IRA, Roth IRA, SEP IRA, Simple IRA, Investment-Only, Charitable Remainder Trust $25,000 $50 $500 7 What are my investment choices? You may allocate your money among a variety of investment options, sometimes referred to as Sub-accounts.Your purchase payments are deposited into a Sub-account of a separate account that invests in the underlying mutual funds you select from the list in this prospectus.Underlying mutual funds offered in this Contract are not publicly traded mutual funds.The amount you decide to invest in a Sub-account may increase or decrease depending on the performance of the corresponding underlying mutual fund.To find out more information about an underlying mutual fund, you should review the corresponding prospectus containing a full description of the mutual fund.Aside from charges that we deduct, your investment experience will be the same as if you invested directly into a fund; however, we do not provide investment advice, and we encourage you to consult a financial advisor. How can I change my investment choices? When you begin your Contract, you will designate how your purchase payments will be allocated among the underlying Sub-accounts offered in your Contract.You may change how your continuing purchase payments are allocated at any time, subject to the terms and conditions of your Contract. During the accumulation and annuitization periods of your Contract, you may transfer your investment amounts among Sub-accounts, subject to certain restrictions described below in the Transfer Restrictions section of this prospectus. Annuities are designed for the long-term investor, so underlying mutual funds may assess a short-term trading fee for frequent transfers between investment options.Frequent transfers between investment options harm the long-term investor by increasing mutual fund transaction costs and disrupting a mutual fund manager’s ability to manage a fund.Short-term trading fees compensate the underlying mutual fund and the Contract Owners in that fund for the negative impact on fund performance that may result from frequent trading strategies. We have entered into agreements with the underlying mutual funds according to Rule 22c-2 of the Investment Act of 1940 to detect and discourage abusive short-term trading.If an underlying mutual fund detects a violation of its short-term trading policy, we are obligated to provide tax identification numbers and other Contract Owner transaction information to the underlying mutual fund upon its request. Can I access my money? Yes. During the accumulation period, you may withdraw some or all of your Contract Value; however, you may be assessed an Excess Withdrawal Charge, which will not exceed 5% of the amount you choose to withdraw.Upon electing annuitization, additional purchase payments are no longer permitted.For additional information on annuity payment options, see the Annuitizing the Contract section. What are the standard features of this Contract? Beneficiary Protection We provide beneficiary protection through a guaranteed death benefit.Should youdie before annuitizaton, the beneficiary will receive at least the Contract Value.If the Contract Owner has elected the Spousal Continuation Option, no death benefit will be paid at the time of the first spouse’s death.The death benefit will be paid only after the remaining spouse’s death.For additional information on the death benefit calculations and the death benefit if the Spousal Continuation Option is selected, please see the Death Benefits section of this prospectus. Guaranteed Lifetime Withdrawals Guaranteed Lifetime Withdrawals allow you to take withdrawals from the Contract during the accumulation phase.The Guaranteed Lifetime Withdrawal Amount varies based on the number of years you have owned the Contract.Once you (and your spouse if you elect the Spousal Continuation Option) reach 59 ½, your withdrawals are guaranteed for the rest of your life, even if the Contract Value falls to zero, as long as you do not take more than the Guaranteed Lifetime Withdrawal Amount.This feature is included in your base Contract.The Guaranteed Lifetime Withdrawal Amount is determined as follows: 8 Guaranteed Lifetime Withdrawal Base X Guaranteed Lifetime Withdrawal Percentage Your Guaranteed Lifetime Withdrawal Base is equal to the highest Contract Value (on any Contract Anniversary), adjusted for deposits or withdrawals above the Guaranteed Lifetime Withdrawal Amount. Note:The Guaranteed Lifetime Withdrawal Base will never decrease due to market performance, even if your Contract Value goes down. ﻿Your Guaranteed Lifetime Withdrawal Percentage is based on the number of years you owned the Contract before withdrawals began. # of Completed YearsLifetime Withdrawal by Date of Issue*Percentage 0
